

117 HR 2447 IH: Veterinary Medicine Loan Repayment Program Enhancement Act
U.S. House of Representatives
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2447IN THE HOUSE OF REPRESENTATIVESApril 12, 2021Mr. Kind (for himself, Mr. Smith of Nebraska, Mr. Schrader, and Mr. Johnson of South Dakota) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for an exclusion for assistance provided to participants in certain veterinary student loan repayment or forgiveness programs.1.Short titleThis Act may be cited as the Veterinary Medicine Loan Repayment Program Enhancement Act.2.Exclusion for assistance provided to participants in certain veterinary student loan repayment or forgiveness programs(a)In generalSection 108(f)(4) of the Internal Revenue Code of 1986 is amended—(1)by striking or after such Act,;(2)by striking the period at the end and inserting , under section 1415A of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3151a), or under any other State loan repayment or loan forgiveness program that is intended to provide for increased access to veterinary services in such State.; and(3)by striking state in the heading and inserting other.(b)Effective dateThe amendments made by this section shall apply to amounts received by an individual in taxable years beginning after December 31, 2021.